DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an application layer configured to determine a class identifier (CID) level of a target application,” “a management layer configured to 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Figures 1 and 4 and paragraphs [0054]-[0055]; [0057]-[0060], [0070]; [0095]-[0099].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 12, 14 and 15, as persuasively argued by Applicant on page 8 of their 11/24/2021 response.


determining at least one class identifier (CID) level applicable to a target application; 
determining at least one communication interface (CI) level applicable to the target application; 
mapping the determined CID level and the determined CI level to a predefined CID/CI mapping table; determining a final CID level to be used for the target application; and 
determining a final CI level corresponding to the determined final CID level, and wherein the mapping of the determined CID level and the determined CI level includes: 
generating the predefined CID/CI mapping table based on a plurality of CID levels for each application characteristic, a plurality of CI levels for each data characteristic, or data defining communication media corresponding to the CI levels, and wherein the generated predefined CID/CI mapping table includes information about whether it is possible to process at least one CI level included in the CID levels in parallel.”

Regarding claim 12 “A vehicle communication connection method in a vehicle having a plurality of communication media, the method comprising: 
determining at least one class identifier (CID) level applicable to a target application; 

U.S. Application No. 16/999,951Docket No. 123222-5643-US mapping the determined CID level and the determined CI level to a predefined CID/CI mapping table; determining a final CID level to be used for the target application; and 
determining a final CI level corresponding to the determined final CID level, and wherein the determination of the final CID level to be used for the target application includes: 
extracting a feature of the target application; 
calculating a feature vector for each of the at least one determined CID level based on the extracted feature; and 
determining that a CID level having the smallest feature vector is the final CID level.”

Regarding claim 14 “A vehicle communication connection device having a hierarchical structure, the device comprising: 
an application layer configured to determine a class identifier (CID) level of a target application; 
a management layer configured to determine a communication interface (CI) level mapped in response to the determined CID level based on a predefined CID/CI mapping table; and 

generate the predefined CID/CI mapping table based on a plurality of CID levels for each application characteristic, a plurality of CI levels for each data characteristic, or data defining communication media corresponding to the CI levels, and wherein the generated predefined CID/CI mapping table includes information about whether it is possible to process at least one CI level included in the CID levels in parallel.”

Regarding claim 20 “A vehicle communication connection device having a hierarchical structure, the device comprising: 
an application layer configured to determine a class identifier (CID) level of a target application; 
a management layer configured to determine a communication interface (CI) level mapped in response to the determined CID level based on a predefined CID/CI mapping table; and 
a network layer configured to have a communication medium corresponding to the determined CI level and process a wireless signal corresponding to the target application, and, wherein the application layer configured to: 
extract a feature of the target application; 
calculate a feature vector for the CID level based on the extracted feature; and 
determine at least one CID level to be applied to the target application based on magnitude of the calculated feature vector.”

Gebhard et al. (US 2006/0136883) disclose a method of maintaining a list of grid applications in parallel and executing an application capable of executing in parallel on grid compute nodes.  A store lists an indication whether a specific grid-enabled application can be executed in parallel on more than one grid compute node, the decision is made using a common protocol to require information directly from a specific grid-enabled application itself (see paragraph [0026]).  Gebhard discloses a decision is made whether a specific grid-enabled application can be executed in parallel but does not disclose what is claimed in claims 1 and 14.

Zhang et al. (US 2020/0409731) teach a feature extractor extracts features from each of selected application data and constructs a corresponding feature vector.  The constructed feature vector is fed as an input of model training module to train a predictive model.  The feature vector for each of the selected application data is built by assigning a predetermined value for each of the extracted features.  The values for the extracted features for each of the selected application data is normalized to construct a normalized feature vector which represents  corresponding selected application data. (see paragraph [0049]-[0050]).  Zhang discloses a method of extracting data from applications, building a vector and assigning a predetermined value for each the extracted features, the vector represents selected application data.  However, Zhang does not disclose the vector is built for a determined CID level based on an extracted .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/Backhean Tiv/Primary Examiner, Art Unit 2459